IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,426


EX PARTE JAMES DEANTA MCINTYRE, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 28672CR IN THE 40TH DISTRICT COURT
ELLIS COUNTY


 Per curiam.

O P I N I O N 



 This is a post-conviction application for a writ of habeas corpus forwarded to this
Court pursuant to Tex. Code Crim. Proc.  art. 11.07, § 3, et seq. Applicant was convicted
of the felony offense of indecency with a child and sentenced to confinement for  twenty-five
years. Applicant's appeal was dismissed. McIntyre v. State, No. 10-05-00253-CR (Tex.
App.-Waco, delivered August 3, 2005, no. pet.). 
	Applicant contends that he was denied his right to appeal. The trial court entered
findings of fact and conclusions of law recommending that Applicant be granted an out-of-time appeal. We agree. Appellate counsel was not notified of his appointment until after the
deadline for perfecting appeal had expired.
	Habeas corpus relief is granted, and Applicant is granted an out-of-time appeal from
his conviction in cause number 28672CR from the 40th District Court of Ellis County. The
proper remedy in a case such as this is to return Applicant to the point at which he can give
notice of appeal. For purposes of the Texas Rules of Appellate Procedure, all time limits
shall be calculated as if the conviction had been entered on the day that the mandate of this
Court issues. We hold that Applicant, should he desire to prosecute an appeal, must take
affirmative steps to see that notice of appeal is given within thirty days after the mandate of
this Court has issued.

DO NOT PUBLISH
DELIVERED: MAY 24, 2006